Citation Nr: 1023037	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  02-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right sacroiliac strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected 
residuals of a right sacroiliac strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2009, at which time it was 
remanded to the VARO in Fort Harrison, Montana, through the 
VA's Appeals Management Center (AMC).  Following the AMC's 
completion of the requested actions, the case has since been 
returned to the Board for further consideration.  

The Board also notes that the Veteran's address has changed.  
All correspondence should be sent to the new address of 
record.

This appeal is REMANDED to the RO via the AMC.  The Veteran 
will receive additional if further action is required on his 
part.  


REMAND

In April 2010, the Board advised the Veteran in writing that 
the Veterans Law Judge who had conducted a videoconference 
hearing in December 2003 as to the matters herein on appeal 
was no longer employed by the Board.  In addition, the 
Veteran was informed of his right to an additional hearing 
before a Veterans Law Judge who would decide his appeal and, 
also, that if he did not respond within 30 days from the date 
of such letter that the Board would assume he did not wish to 
appear at another hearing and would proceed accordingly.  

In June 2010 the Board received the Veteran's response in 
which he indicated that he wanted to appear at a hearing 
before a Veterans Law Judge of the Board at the RO.  

Accordingly, this matter is REMANDED for the following 
action:

The Veteran should be scheduled for a 
hearing before the Board, sitting at the 
RO, at the next available opportunity.

The purpose of this REMAND is to obtain additional procedural 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


